190 N.W.2d 413 (1971)
Gene M. EHLERS, Appellant,
v.
IOWA WAREHOUSE COMPANY, Appellee.
No. 54628.
Supreme Court of Iowa.
September 27, 1971.
*414 Keith, Gallagher, Lybbert & Martin, Waterloo, for appellant.
Newman, Redfern, McKinley & Olsen, Cedar Falls, and Shuttleworth & Ingersoll, Cedar Rapids, for appellee.
STUART, Justice.
The opinion in the above case was filed June 17, 1971 and appears at 188 N.W.2d 368. Both parties filed petitions for rehearing. Plaintiff's petition is denied. Defendant's petition points out an inconsistency and ambiguity in the original opinion which can be corrected and clarified by supplemental opinion without the necessity of a rehearing. Defendant's petition for rehearing is therefore denied and the original opinion is modified for the reasons and in the manner hereinafter stated.
In the original opinion we held "plaintiff should be enjoined from directly or indirectly contacting, soliciting business from or engaging in the truck leasing, or any business substantially similar thereto, with any of the persons or firms listed in exhibit D for the period ending May 14, 1972."
It now appears that exhibit D which purported to be a list of all persons and firms contacted by plaintiff while employed by defendant did not include those who were in fact customers of defendant. The holding therefore did not enjoin plaintiff from taking defendant's customers, which, as shown by the opinion, was one of the court's major concerns. 188 N.W.2d at 373.
We therefore modify our former holding and now hold plaintiff should be enjoined from directly or indirectly contacting, soliciting business from or engaging in the truck leasing, or any business substantially similar thereto, with any of the persons or firms listed in exhibit D or persons or firms which were customers of defendant May 15, 1970 for the period ending May 14, 1972.
The case is remanded to the trial court for decree and writ of injunction in accordance with the original opinion as herein modified.
Modified, affirmed and remanded.
MOORE, C. J., and RAWLINGS, REES and UHLENHOPP, JJ., concur.
MASON and REYNOLDSON, JJ., take no part.
BECKER and LeGRAND, JJ., adhere to the position expressed in the dissent by BECKER, J.